DETAILED ACTION

This office action is responsive to communication(s) filed on 1/6/2022.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a circuit-protection device, as amended.
Regarding claims 2-6, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Smith (US 20130214359) discloses similar teachings but fails to disclose the limitations recited above. Smith thus fails to anticipate or render the
above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 7, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a circuit-protection device, as amended.
The closest prior art, Smith (US 20130214359) discloses similar teachings but fails to disclose the limitations recited above. Smith thus fails to anticipate or render the
above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 8, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a circuit-protection device, comprising: first and second circuit-protection units, each comprising a first node and a second node; a first field-effect transistor having a first source/drain connected to the first node of the first circuit-protection unit; and a second field-effect transistor having a first source/drain connected to the second node of the first circuit-protection unit and a second source/drain connected to the first node of the first circuit-protection unit; a third field-effect transistor having a first source/drain connected to the first node of the second circuit-protection unit; and a fourth field-effect transistor having a first source/drain connected to the second node of the second circuit-protection unit and a second source/drain connected to the first node of the second circuit-protection unit; wherein a second source/drain of the first field-effect transistor merges with a second source/drain of the third field-effect transistor; wherein the second source/drain of the second field-effect transistor merges with the first source/drain of the first field-effect transistor; and wherein the second source/drain of the fourth field-effect transistor merges with the first source/drain of the third field-effect transistor.
Regarding claims 9-14, they are allowable at least because they are dependent on independent claim 8.
The closest prior art, Smith (US 20130214359) discloses similar teachings but fails to disclose the limitations recited above. Smith thus fails to anticipate or render the
above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 15, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a circuit-protection device, comprising: a first circuit-protection unit comprising a first node and a second node; a second circuit-protection unit comprising a first node and a second node; a third circuit- protection unit comprising a first node and a second node; a fourth circuit-protection unit comprising a first node and a second node; a first field-effect transistor having a first source/drain connected to the first node of the first circuit-protection unit: a second field- effect transistor having a first source/drain connected to the first node of the second circuit-protection unit; a third field-effect transistor having a first source/drain connected to the first node of the third circuit-protection unit; and a fourth field-effect transistor having a first source/drain connected to the first node of the fourth circuit-protection unit; wherein a second source/drain of the first field-effect transistor merges with a second source/drain of the second field-effect transistor; wherein a second source/drain of the third field-effect transistor merges with a second source/drain of the fourth field-effect transistor; wherein the first source/drain of the first field-effect transistor is selectively connected to the first source/drain of the third field-effect transistor; and wherein the first source/drain of the second field-effect transistor is selectively connected to the first source/drain of the fourth field-effect transistor.
Regarding claims 16-20, they are allowable at least because they are dependent on independent claim 15.
The closest prior art, Smith (US 20130214359) discloses similar teachings but fails to disclose the limitations recited above. Smith thus fails to anticipate or render the
above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827